DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 20 recite “transmitting, through the telecommunication control unit, a notification message informing the plurality of tile units to the external device”, however it is unclear to the examiner what comprises a “notification message informing the plurality of tile units to the external device”. It is unclear if the notification message informs that a plurality of tile units have been received to the external device. Is the notification message informing the user or is it informing the external device?  As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret the claim as a notification that informs the external device that there is a need to fetch a plurality of tile units. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 16, the claims recite “varying at least one of a size or a shape of at least one tile unit of the high-definition map data”, and “generating, based on the high-definition map data comprising the plurality of tile units, forward path information for guiding a path on a road ahead of the vehicle, wherein the forward path information is generated in units of lanes of the road ahead of the vehicle”. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, claims 1 and 16 recite the limitation “varying at least one of a size or a shape of at least one tile unit of the high-definition map data”, and in the context of the claim encompasses the user modifying the shape of the tile unit of the high-definition map data. Varying the size or shape of a tile unit can be done by hand (i.e. drawing), which is deemed a mental process. Furthermore, the limitation that recites “generating, based on the high-definition map data comprising the plurality of tile units, forward path information for guiding a path on a road ahead of the vehicle, wherein the forward path information is generated in units of lanes of the road ahead of the vehicle” in the context of the claim encompasses the user drawing the forward path information on the map in units of lanes ahead of the vehicle. Since this process can be drawn by a user (i.e. on a map), then it is deemed a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding claim 2, the claim limitation “wherein varying the at least one of the size or the shape of the at least one tile unit of the high-definition map data is performed based on an expected driving path of the vehicle” in the context of the claim encompasses the user drawing the size/shape of the tile unit based on the expected trajectory of the vehicle. This can be done by hand (i.e. drawing) over a map. Therefore, this process is a mental process and this claim recites an abstract idea.
Regarding claims 3 and 17, the claim limitation “wherein generating the forward path 25information comprises:  77Attorney Docket No.: 20172-0350001 Client Ref: LGE/VCT/19055/US; LGE Ref: 18VCT041US01 based on a destination being set for the vehicle, determining the expected driving path of the vehicle as a first path to the destination; and based on the destination not being set for the vehicle, determining the expected driving path of the vehicle as a second path which has a highest possibility along which the vehicle is 5driven, based on a location of the vehicle” in the context of the claim encompasses the user drawing the forward path on the map based on a set vehicle destination. This can be done by hand (i.e. drawing) over a map, and therefore, this process is a mental process and this claim recites an abstract idea.
Regarding claim 6, the claim limitation “varying at least one of a size or a shape of at least one sub-tile unit among the plurality 20of sub-tile units constituting the first main tile unit, according to a road that is included in the first main tile unit” in the context of the claim encompasses the user drawing the size/shape of the tile unit based on the expected trajectory of the vehicle. This can be done by hand (i.e. drawing) over a map. Therefore, this process is a mental process and this claim recites an abstract idea.
Regarding claim 11, the claim limitation “measuring a quality of communication service of the telecommunication control unit; and varying the at least one of the size or the shape of the at least one tile unit based on the 15quality of communication service” in the context of the claim encompasses the user drawing the size/shape of the tile unit on the map based on the quality of the service. This can be done by a user that looks up the service reception and drawing the size/shape of the tile based on the service reception. Therefore, this process is a mental process and this claim recites an abstract idea.
Regarding claims 12 and 19, the claim limitation “receiving, through the telecommunication control unit, vehicle driving information from at least one electrical part provided in the vehicle; and  20determining at least one of the size or the shape of the at least one tile unit based on the vehicle driving information” in the context of the claim encompasses the user drawing the size/shape of the tile unit on the map based on received vehicle driving information. This can be done by a user that uses the vehicle driving information to draw the size/shape of the tile (i.e. draw a bigger shape depending on the vehicle information). Therefore, this process is a mental process and this claim recites an abstract idea.
Regarding claim 13, the claim limitation “wherein varying the at least one of the size or the shape of the at least one tile unit is performed based on speed information of the vehicle 25that is included in the vehicle driving information” in the context of the claim encompasses a user drawing the size/shape of the tile based on the speed of the vehicle (i.e. drawing a smaller tile when the vehicle goes faster than a threshold). This can be done by hand (i.e. drawing), and therefore this process is a mental process and this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 16 recite “receiving, through the telecommunication control unit, high-definition map data from an external device, wherein the high-definition map data is received as a plurality of tile units;”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claims recite “providing the forward path information to at least one electrical part provided in the vehicle.” This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of “receiving, through the telecommunication control unit, high-definition map data from an external device, wherein the high-definition map data is received as a plurality of tile units” is taught in the primary prior art reference Kalai et al. US20150356118A1 in Para. 0030. Accordingly, the step of receiving map data such as map tiles is a well-understood, routine, and conventional activity in the field. Furthermore, the step of “providing the forward path information to at least one electrical part provided in the vehicle” is further taught in the primary prior art reference Kalai et al. US20150356118A1 in Para. 0029-0030. The step of providing guidance information (i.e. forward path information) to an electrical part of a vehicle is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. US20150356118A1 (henceforth Kalai) in view of Fischer et al. US20130117322A1 (henceforth Fischer).

Regarding claim 1,
Kalai discloses:
A path providing device configured to provide a path to a vehicle, (See Abstract)
the path providing device comprising:  5a telecommunication control unit; (See Para. 0030, “ one of the client devices 16-22, may open or execute a map application (not shown in FIG. 1) that operates to communicate with and to obtain map information or map related data from the map database 12 via the server 14“)
 at least one processor; and at least one computer memory operably connectable to the at least one processor (See Para. 0029, “processor 30”, “one or more memories 32”) and storing instructions that, when executed by the at least one processor, perform operations comprising:  10receiving, through the telecommunication control unit, high-definition map data from an external device, wherein the high-definition map data is received as a plurality of tile units; (See Fig. 1 and Para. 0030. The system comprises client devices 16, 18, 20, and 22, each of which includes a network interface 42 operating to communicate with a server 14 so as to acquire map data from a map database (12) stored in the server 14. Furthermore, see Para. 0033, the map data is received as a plurality of tile units.)
generating, based on the high-definition map data comprising the plurality of tile units, 15forward path information for guiding a path on a road ahead of the vehicle, (See Fig. 6 and Para. 0043, which illustrates the route 501 of Fig. 5 with tiles 510 disposed around the route.)
wherein the forward path information is generated in units of lanes of the road ahead of the vehicle;  (See Figs. 5-6, and Para. 0041, “the route 501 may comprise an origin 502, a destination 504, and a set of roads, streets, paths, segments etc. 506 that together connect the origin 502 to the destination 504. A set, as used herein, includes one or more elements. The set of roads may be ordered as a sequence of roads.”)
and providing the forward path information to at least one electrical part provided in the vehicle. (See Para. 0029-0030, the client device 22 (i.e. a vehicle) renders the image (i.e. which includes the forward path information) to a display device 34 of the vehicle. )

Kalai does not specifically state varying at least one of a size or a shape of at least one tile unit of the high-definition map data. 
However, Fischer teaches:
varying at least one of a size or a shape of at least one tile unit of the high-definition map data. (See Fig. 2b and Para. 0065, “as also shown in FIG. 2b, each level is additionally divided into tiles with predetermined size. A tile represents a database sub-structure comprising routing data of a specific NDS level and of a specific local geographic area of an update region. According to NDS specifications, the tile size (i.e., the size of the local geographic area associated with the tile) varies with the NDS level number, wherein the tile size continuously increases with decreasing level number. For instance, Level 13 is sub-divided into tiles representing rectangular geographic areas of 2.5.times.2.5 km. The subsequent lower Level 12 is already provided with tile sizes of 5 km.times.5 km, Level 11 with tile sizes of 10 km.times.10 km, etc. Thus, for each subsequent lower numbered level the tile size has been quadrupled. However, although the tile size continuously increases with decreasing NDS level number, the corresponding database sub-structure size remains manageable by the navigation device as the road network resolution (and, therefore, the amount of route links) decreases with lower levels. “ A size of at least one tile unit is varied.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Fischer to include “varying at least one of a size or a shape of at least one tile unit of the high-definition map data” in order to make it easily manageable by a navigation device with limited computer power to further process the map tiles. (See Para. 0065, Fischer).
	
Regarding claim 2,
Kalai does not specifically state wherein varying the at least one of the size or the shape of the at least one tile unit of the high-definition map data is performed based on an expected driving path of the vehicle. 
However, Fischer teaches:
wherein varying the at least one of the size or the shape of the at least one tile unit of the high-definition map data is performed based on an expected driving path of the vehicle. (See Figs. 2b and Para. 0064-0065. “Routing data” corresponds to data that is an expected driving path of the vehicle.) “The same motivation rational from claim 1 applies to claim 2.”

Regarding claim 4,
Kalai discloses:
 receiving, through the telecommunication control unit, at least one of a plurality of sub- tile units constituting a first main tile unit among the plurality of tile units, based on the expected 10driving path
(See Fig. 12, and Para. 0057, “FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. “ The sub-tile units 1210 as shown in Fig. 12 constitutes a main tile unit and is based on the expected driving path (i.e. origin and destination).)

Regarding claim 14,
Kalai does not specifically state wherein varying the at least one of the size or the shape of the at least one tile unit is performed based on a user input. 
However, Fischer teaches:
wherein varying the at least one of the size or the shape of the at least one tile unit is performed based on a user input. (See Para. 0065, since the routing data is based on destination entry data from a user, then the varying the size of at least one tile unit is based on a user input.) “The same rational from claim 1 applies.”

Regarding claim 16,
Kalai and Fischer discloses the same claim limitations in claim 16 as recited in claim 1 above. Therefore, the same rejection rational applies.


Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai and Fischer further in view of Goto et al. US20180237018A1 (henceforth Goto).

Regarding claims 3 and 17,
Kalai and Fischer discloses the claim limitations as recited above in claims 1 and 2. 
Kalai further discloses:
wherein generating the forward path 25information comprises:  77Attorney Docket No.: 20172-0350001 Client Ref: LGE/VCT/19055/US; LGE Ref: 18VCT041US01 based on a destination being set for the vehicle, determining the expected driving path of the vehicle as a first path to the destination; (See Fig. 6 and expected driving path 506.)

Kalai does not specifically state based on the destination not being set for the vehicle, determining the expected driving path of the vehicle as a second path which has a highest possibility along which the vehicle is 5driven, based on a location of the vehicle.
However, Goto teaches:
based on the destination not being set for the vehicle, determining the expected driving path of the vehicle as a second path which has a highest possibility along which the vehicle is 5driven, based on a location of the vehicle.
(See Para. 0071, and 0073-0075. If a guidance route (i.e. a destination) has not been set, specifying a planned deriving route on the basis of the direction ahead in which a vehicle is traveling. )

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Goto to include “based on the destination not being set for the vehicle, determining the expected driving path of the vehicle as a second path which has a highest possibility along which the vehicle is 5driven, based on a location of the vehicle” in order to quickly and accurately specify a route to be taken by the vehicle in order to allow the vehicle to appropriately travel in autonomous driving assistance mode, wherein the advantages of the driving assistance system includes easing the driving burden on the user. (See Para. 0002, Goto)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai and Fischer further in view of Iskander US20150262398A1.

Regarding claim 9,
Kalai and Fischer discloses the limitations as recited above in claims 1 and 2. Kalai does not specifically state wherein the at least one computer memory is further configured to store first tile units of the high-definition map data received through the 20telecommunication control unit, and wherein the operations further comprise: controlling the telecommunication control unit to not receive the first tile units that have been stored in the at least one computer memory, but to receive second tile units that are not stored in the at least one computer memory, based on the expected driving path. However, Iskander teaches:
wherein the at least one computer memory is further configured to store first tile units of the high-definition map data received through the 20telecommunication control unit, and wherein the operations further comprise: controlling the telecommunication control unit to not receive the first tile units that have been stored in the at least one computer memory, but to receive second tile units that are not stored in the at least one computer memory, based on the expected driving path. (See Para. 0020, “the mobile device requests specified map tiles from the remote server over one or more networks (e.g., the Internet). As is discussed above, in one embodiment, the mobile device requests, from the mobile server, map tiles that are within current map section 206 but not within intersection 210. The mobile device already stores, in its memory, map tiles that fall within intersection 210, because the mobile device previously requested and received those map tiles from the remote server. Also as is discussed above, in one embodiment, the mobile device frees portions of its memory that contain map tiles that are within former map section 208 but not within intersection 210. The mobile device can then allocate that freed memory for other purposes--potentially to store different map tiles. However, in freeing those portions of its memory, the mobile device does not free any portions that store map tiles that fall within intersection 210, as the mobile device can re-use such map tiles when rendering current map section 206.” The telecommunication control unit does not receive map tiles within intersection 210 because said map tiles are already present in the computer memory. Map tiles are received that are not already present in memory, based on the expected driving path.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Iskander to include “wherein the at least one computer memory is further configured to store first tile units of the high-definition map data received through the 20telecommunication control unit, and wherein the operations further comprise: controlling the telecommunication control unit to not receive the first tile units that have been stored in the at least one computer memory, but to receive second tile units that are not stored in the at least one computer memory, based on the expected driving path” in order to free memory for other purposes – to store different map tiles. Furthermore, the mobile device can re-use map tiles that are already stored in memory (See Para. 0020, Iskander), which would prevent receiving a duplication of map tiles that are already stored.

Claim 12 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai and Fischer further in view of Hou et al. US20200208995A1 (henceforth Hou)

Regarding claims 12 and 19,
Kalai and Fischer discloses the limitations as recited above in claim 1. Kalai does not specifically state receiving, through the telecommunication control unit, vehicle driving information from at least one electrical part provided in the vehicle; and  20determining at least one of the size or the shape of the at least one tile unit based on the vehicle driving information. However, Hou teaches:
receiving, through the telecommunication control unit, vehicle driving information from at least one electrical part provided in the vehicle; and  20determining at least one of the size or the shape of the at least one tile unit based on the vehicle driving information.
(See Para. 0036, “ One example of choosing the dimensions for map data tiles may be based on tile loading frequency and tile size” and “Tile dimensions should be compatible with loading time at different scenarios. Larger tile size results in longer loading time, which can result in a tile not being available before it is needed to be accessed. On the contrary, smaller tile size results in higher loading frequency, where a similar availability issue may happen as the vehicle quickly moves across one tile of information and needs the next tiles.” Based on the vehicle driving information (i.e. how quickly the vehicle moves across one tile), a smaller size of at least one tile is determined based on the speed of the vehicle.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Hou to include “receiving, through the telecommunication control unit, vehicle driving information from at least one electrical part provided in the vehicle; and  20determining at least one of the size or the shape of the at least one tile unit based on the vehicle driving information” in order to satisfy resource constrictions and optimize loading frequency of the tiles (i.e. See Para. 0036, Hou).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai and Fischer further in view of Chawathe et al. US20140344296A1 (henceforth Chawathe).

Regarding claim 15 and 20,
Kalai and Fischer discloses the limitations as recited above in claim 1.
Kalai does not specifically state transmitting, through the telecommunication control unit, a notification message informing the plurality of tile units to the external device. However, Chawathe teaches:
transmitting, through the telecommunication control unit, a notification message informing the plurality of tile units to the external device.
(See Para. 0027, “Moreover, a single content request may reach a map content server faster than all of the set of multiple content requests reach the map content server, thus providing the map content server more timely notification of requested content and allowing the map content server to begin to fetch or generate all of the requested map tiles more quickly than if requests for individual map tiles are received in serially sent messages.” )

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Chawathe to include “transmitting, through the telecommunication control unit, a notification message informing the plurality of tile units to the external device” in order to “significantly reduce communication overhead and prevent queued or stalled content requests in many scenarios.” (Para. 0027, Chawathe)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schroff et al. US20200003901A1 discloses  selects a level of detail for map data between a low-resolution map tile and a high-resolution map tile, so that functioning of a computer is improved by reducing amount of memory to be allocated for storing the map data in the memory, thus maintaining accuracy or improving accuracy of localizing the vehicle in the environment. The system loading the map tiles at varying resolution to reduce amount of memory required to store map data and/or increase size of the area represented by a map without increasing a size of the memory. (Abstract)
Khosravy et al. US20140104197A1 discloses a multi-touch interaction can involve the detection and processing of tactile pressure (touch sensitive) to facilitate general navigation between two geographical points. This is further coupled with providing detailed information that facilitates navigation and turn-by-turn directions. (Abstract) 
Pirwani et al. US20130328937A1 discloses road information is compressed for map tiles of a map containing a network of roads. The map can have different sets of tiles for each zoom level. For a given zoom level, road segments can be grouped based on the class of the roads (e.g., interstate highway, state highway, divided highway, side street, etc.). The road segments of a particular class can be combined into paths, and a representative segment can be chosen for each path. The features of the representative segment can be used in displaying the corresponding path, thereby reducing the size used to store the path in a map tile. This reduce-size map tile can be transmitted more efficiently due to the smaller size. (Para. 0006)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669